DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
Applicant’s amendment filed August 26, 2022, has been entered.  Claims 1, 6-8, 13, 16, 17, 20, 21, and 23 have been amended as requested.  Claims 12, 15, 22, and 24 have been cancelled.  Thus, the pending claims are 1-11, 13, 14, 16-21, and 23.  
Said amendment is sufficient to overcome the claim rejections under 35 USC 112 as set forth in sections 6-8 of the last Office action (Non-Final Rejection mailed June 13, 2022).  Additionally, said amendment is sufficient to partially overcome the claim rejection under 35 USC 112 set forth in section 1 of the last Office action.  Furthermore, applicant’s traversal (Amendment, page 8, 4th paragraph – page 9, 2nd paragraph) of the claim rejection under 35 USC 112 set forth in section 5 of the last Office action has been found persuasive.  As such, said rejection is hereby withdrawn. 
Applicant’s amendment is also sufficient to overcome the rejection of the claims under 35 USC 103 by the Gilardi reference (US 2008/0299331) and the Nusca reference (US 2010/0166984) as set forth in sections 12 and 13, respectively, of the last Office action.  Specifically, applicant has amended the claims with the subject matter of cancelled claims 22 and 24.  Since claims 22 and 24 were not previously rejected in sections 12 and 13, said rejections are hereby withdrawn.  Similarly, the rejections of dependent claims based upon Gilardi and Nusca as primary references, as set forth in part of sections 15 and 16, are hereby withdrawn.  
The prior art rejections of the claims based upon the Sick reference (US 2019/0071546) in view of Gildardi, Nusca, and the Kim reference (KR 101387601), as set forth in sections 14-16 of the last Office action, have been modified below by the deletion of Nusca, which only teaches coconut fibers (i.e., cellulosic fibers) since cellulose fibers have been deleted from the claims.  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-11, 13, 14, 16-21, and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 stands indefinite, as set forth in section 4 of the last Office action, for the recitation of “wherein the natural fiber comprises any one of the following: hemp fiber, cotton fiber, burlap fiber, sisal fiber, elephant grass fiber, cellulose fiber, or combinations thereof.”  Burlap is not a type of fiber, but rather a type of woven fabric made from jute, hemp, or other similar natural fiber.  Thus, the scope of claim 1 is indefinite.  Independent claims 13, 21, and 23 are similarly rejected.  Claims 2-11, 14, 16-20, and 22 are also rejected for their dependency thereupon.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 7, 9, 10, 13, 14, 16-21, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0071546 issued to Sick et al. in view of US 2008/0299331 issued to Gilardi and KR 101387601 issued to Kim.  
Sick discloses a method for making artificial turf infill material comprising providing an initial composition of a granulate, at least one type of pigment, and a fluid binding agent, mixing said initial composition, adding water and a catalyst to the initial composition during the mixing thereof to cure into an initial coating on the granulate (abstract).  A subsequent composition comprising the coated granulate, at least one type of pigments, and the fluid binding agent is mixed together with the addition of water and the catalyst to provide a subsequent coating on the granulate (abstract).  Said coating granulate is employed as infill for an artificial turf comprising an artificial turf carpet by spreading a layer of said infill between artificial turf fibers of the artificial turf carpet (abstract and section [0064]). 
The granulate is an elastomeric or elastic granulate, such as an EPDM granulate (sections [0016], [0017], and [0045]). The granulate has an average diameter of 0.1-3.0 mm (section [0048]).  The fluid binding agent comprises at least one type of polymer component, such as a polyurethane isocyanate, and polyols, wherein said polymer component is cured into a type of polyurethane by the water and catalyst (abstract and sections [0055]-[0059]).  
Thus, Sick teaches the invention of claims 1, 2, 9, 10, 13, 14, 16-21, and 23 with the exception that the infill includes 10-40% by weight of natural cellulosic fibers, wherein said natural fiber is attached to the rubber granulate via one of the coatings.  However, it is known to mix natural cellulosic fibers with rubber granulate for use as infill materials.  Additionally, it is known in the art to attach fibrous infill to granulate infill via a coating.
Specifically, Gilardi discloses an artificial turf structure comprising a synthetic mat of a substrate having artificial grass filaments extending therefrom (i.e., an artificial turf pile carpet) and a filling layer of an infill material arranged (e.g., spread) between the artificial grass filaments (abstract).  The infill material comprises a coconut-based vegetable material, such as coco fiber (i.e., cellulose fiber) or peat, or other similar vegetable material in fibrous, ground and/or shredded form (abstract).  Said other vegetable material may include material derived from the bark of bushes and plants and/or natural fibers obtained from vegetables, in particular sisal and hemp fibers (section [0017]).  The infill may consist of only vegetable material or may be 10-90% vegetable material by volume (section [0018]).  The infill may also include rigid particle, such as sand, or resilient particulate materials, such as rubber (sections [0019]-[0022]).  Said rubber particles may be any type usually employed for artificial turf infill (section [0022]).  The various infill materials may be mixed together or may be applied to the artificial turf in layers (section [0024]).  
In other words, Gilardi teaches environmentally friendly infill materials comprising a mixture of cellulosic fibers (e.g., coconut, sisal, and hemp) and rubber granulates, wherein the cellulosic fibers provide desirable properties to the infill material (e.g., increase in softness, coolness, and moisture, reduced compactness and abrasiveness, and/or low cost).  Furthermore, Kim discloses an infill material for artificial turf, said infill comprising rubber (e.g., EPDM) granulate having a binder coating thereon, wherein the coating includes fibers (e.g., hydrophilic fibers and biodegradable fibers) attached to the rubber granulate to provide durable moisture control and antistatic properties that will not wash away over time (abstract, translation, page 4, 3rd and 4th paragraphs, and page 5, 4th paragraph).  
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to mix cellulosic fibers (e.g., sisal or hemp fibers) into the Sick rubber granulate to incorporate desirable properties of said cellulosic fibers (e.g., softness, moisture and temperature control, reduction in compaction and abrasiveness, relatively low cost, etc.) into the infill, as taught by Gilardi, wherein said fibrous properties are durable due to the fibers being attached to the rubber granulate via one of the coatings, as taught by Kim.  Such a modification would have yielded predictable results to the skilled artisan.  Therefore, claims 1, 2, 9, 10, 13, 14, 16-21, and 23 are rejected as being obvious over the cited prior art.  
Regarding claim 7, while the cited prior art fails to teach suitable maximum fiber lengths, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the claimed maximum length to fit a desired application.  Specifically, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Thus, absent a showing of unexpected results achieved therefrom or other evidence of nonobviousness, claim 7 is also rejected as being obvious over the cited prior art.  
Claims 3-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0071546 issued to Sick et al. in view of US 2008/0299331 issued to Gilardi, and KR 101387601 issued to Kim, as applied to claim 1 above and in further view of US 2010/0151158 issued to Mashburn et al. and “Ethylene-Propylene Rubbers & Elastomers,” author unknown.
Regrading claims 3 and 4, Sick fails to teach the EPDM rubber granules are vulcanized and include filler and a plasticizer.  However, such rubber granules are well known in the art of infill materials.  For example, as noted Sick teaches suitable rubber infill materials include EPDM rubber.  Additionally, Mashburn teaches known infill materials for artificial turf include EPDM rubber granules (section [0022]).  Furthermore, the “Ethylene-Propylene Rubbers” article teaches EPDM polymers are commonly vulcanized with sulfur and are suitable for filler and plasticizer loading, which render the rubber economical (page 1, 4th paragraph and page 4, 1st paragraph).  Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ a vulcanized EPDM rubber granule, including filler and a plasticizer as is known in the art.  Such a modification would have yielded predictable results to the skilled artisan (e.g., low cost, durable, and resilient infill material).  Therefore, claims 3 and 4 are rejected as being obvious over the cited prior art. 
Regarding claims 5 and 6, while the cited prior art fails to teach suitable fillers include kaolin clay or chalk (i.e., calcium carbonate) and a suitable plasticizer is mineral oil or teach appropriate amounts of each component in the EPDM rubber granule, claims 5 and 6 are rejected as being obvious over the cited prior art.  Specifically, EPDM infill materials are well known in the art of artificial turfs.  As such, the composition thereof are also well known and understood by the skilled artisan.  Additionally, kaolin and calcium carbonate are well known in the polymeric art as common filler materials.  Likewise, mineral oil is a well-known plasticizer in the polymeric art.  Applicant was previously given Official Notice of these facts.  (See paragraph spanning pages 10-11 of the last Office action.)  Since applicant has not properly traversed said Official Notice in the response filed with the amendment, the fact is now taken as admitted prior art.  See MPEP 2144.03, C.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select appropriate filler and plasticizer components and amounts thereof for the known EPDM infill composition in order to achieve the desired infill properties.  Such modification would only involve routine skill in the art to determine the optimum or workable components and ranges of the EPDM composition.  Hence, absent a showing of unexpected results achieved therefrom or other evidence of nonobviousness, claims 5 and 6 are rejected over the cited prior art.  
Regarding claim 8, while the cited prior art does not teach vulcanized rubber granulate includes additives comprising a polyethylene based dye and a compatibilizer, such additives are known in the polymeric art.  Specifically, colored polyethylene based masterbatches are well known in the art as a means of adding color to a polymeric composition.  Additionally, compatibilizers are well known additives employed to enhance the miscibility of various components of polymer compositions.  Applicant was previously given Official Notice of these facts.  (See paragraph spanning pages 10-11 of the last Office action.)  Since applicant has not properly traversed said Official Notice in the response filed with the amendment, the fact is now taken as admitted prior art.  See MPEP 2144.03, C. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a polyethylene based dye masterbatch and compatibilizer to the known EPDM infill composition in order to provide color thereto and to enhance the compatibility of the polyethylene and EPDM polymers.  Such modification would have yielded predictable results to the skilled artisan.  Hence, absent a showing of unexpected results achieved therefrom or other evidence of nonobviousness, claim 8 are rejected over the cited prior art.  
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0071546 issued to Sick et al. in view of US 2008/0299331 issued to Gilardi and KR 101387601 issued to Kim, as applied to claim 1 above and in further view of US 2013/0243976 issued to Lee.
While Sick, Gilardi, and Kim fail to teach the use of a sprinkler system with the disclosed artificial turfs, such sprinklers are well known in the art.  For example, Lee teaches an artificial turf comprising infill layer dispersed between the artificial grass pile filaments (abstract).  Lee teaches it is known to use a sprinkler to frequently spray water on the surface of an artificial turf, including those having black crumb rubber and green EPDM infill in order to cool down the surface temperature thereof (section [0036]).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a sprinkler system into the artificial turfs of Sick as modified by Gilardi, and Kim, in order to spray water on the surface thereof to cool down the surface temperature of the infill.  Such a modification would have yielded predictable results to the skilled artisan.  Therefore, claim 11 is rejected as being obvious over the cited prior art.  

Response to Arguments
Applicant’s arguments filed with the amendment have been fully considered but they are not persuasive. 
Applicant traverses the 35 USC 112 indefiniteness rejection of the claims for the term “burlap fiber” by asserting “the term refers to the fiber(s) that compose the product burlap, just as the term cotton fiber refers to the fiber(s) that compose the plant cotton” (Amendment, page 8, 3rd paragraph).  Applicant states, “Applicant fails to see how one of skill in the art could not possibly understand the meaning of the term ‘burlap fiber’” (Amendment, page 8, 3rd paragraph).  In response, the comparison between burlap fiber and cotton fiber is not fitting.  Cotton fibers, as well as the other fibers claimed (i.e., hemp, sisal, elephant grass), are natural fibers derived from their like named plants.  In contrast, as set forth in the rejection, burlap is a type of woven fabric (i.e., in applicant’s words, a “product”), historically made of jute fibers, but is not necessarily limited to a particular natural fiber.  See, for example, the Google search for “what is burlap fiber” what is burlap fiber - Google Search.  Also, modern day burlap fabrics may comprise synthetic fibers.  See, for example, https://burlapfabric.com/faux-burlap and https://www.craftoutlet.com/19-faux-burlap-natural-10-yards, both of which describe burlap fabrics made out of 100% polyester.  See also Why our Polyester Faux Burlap beats Jute Burlap. Characteristics of Both Burlap Fabrics (tableskirtingclip.com), which describes advantages of polyester burlap fabric in comparison to natural burlap fabric.  Thus, “burlap fiber” is not recognized in the art of textiles as a particular type of natural fiber and the claims stand rejected as indefinite.  
Regarding the prior art rejection of the claims, applicant asserts the Kim reference does not disclose, teach, or suggest the claimed outer coatings on rubber granulate (Amendment, page 11, 1st and 2nd paragraphs).  Applicant asserts neither Sick, Gilardi, and Nusca fail, singly or in combination, to remedy the deficiencies of Kim (Amendment, page 11, 2nd paragraph).  This argument is unpersuasive since the rejection is not based upon Kim as a primary reference.  Rather, the primary reference of Sick teaches the claimed artificial turf having an infill comprising rubber granulate with the recited outer coatings.  As such, the secondary reference of Kim need not necessarily teach what is taught in the primary reference.  
Applicant also asserts the Kim reference teaches away from the claimed invention since Kim discloses using hydrophilic fibers for providing a passage for moisture to be absorbed into the coating layer to create pores “without adding a separate expensive antistatic agent” (Amendment, page 12, 1st and 2nd paragraphs).  Applicant argues this disclosure would teach away “from adding a separate expensive antistatic agent (i.e., a second coating)…since adding another layer (i.e., a ‘separate expensive antistatic agent’) would result in the closure of the pores in the surface of the coating layer and the covering of the fibers embedded in the first coating layer” (Amendment, page 12, 3rd paragraph).  This argument is found unpersuasive since the claims are not limited to an antistatic second outer coating.  The addition of a second outer coating, as disclosed by Sick, would not be contrary to the teachings of Kim. Additionally, infill granulate according to the combined teachings of Sick, Gilardi, and Kim would result in the fibers being in both outer coatings as presently claimed, wherein Kim’s objective of not having to add “a separate expensive antistatic agent” would be met.  Therefore, applicant’s argument is found unpersuasive and the above prior art rejection stands.  


Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cheryl Juska whose telephone number is (571)272-1477. The examiner can normally be reached 10 am - 6 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Cheryl Juska/Primary Examiner
Art Unit 1789                                                                                                                                                                                                        October 25, 2022